File No. 812-14365 Before the SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of the Application of: HARVEST CAPITAL CREDIT CORPORATION, HCAP ADVISORS LLC, JMP GROUP INC., JMP GROUP LLC, JMP CREDIT ADVISORS LLC, JMP CAPITAL LLC, JMP CREDIT CORPORATION, JMP HOLDING LLC SECOND AMENDED AND RESTATED APPLICATION FOR AN ORDER UNDER SECTIONS 17(d)AND 57(i)OF THE INVESTMENT COMPANY ACT OF 1d-1 UNDER THE INVESTMENT COMPANY ACT OF 1940 PERMITTING CERTAIN JOINT TRANSACTIONS OTHERWISE PROHIBITED BY SECTIONS 17(d)AND 57(a)(4)OF THE INVESTMENT COMPANY ACT OF 1d-1 UNDER THE INVESTMENT COMPANY ACT OF 1940 Please direct all communications, Copies to: notices and orders to: Steven Boehm, Esq. Harvest Capital Credit Corporation Harry Pangas, Esq. 767 Third Avenue, 25th Floor Sutherland Asbill& Brennan LLP New York, NY 10017 700 Sixth Street, NW, Suite700 Attention: Washington, DC 20001-3980 Richard P. Buckanavage (202) 383-0100 (212) 906-3500 (202) 637-3593 (fax) June 1, 2015 1 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION ) In the Matter of: ) ) HARVEST CAPITAL CREDIT CORPORATION, HCAP ADVISORS LLC, JMP GROUP INC., JMP GROUP LLC, JMP CREDIT ADVISORS LLC, JMP CAPITAL LLC, JMP CREDIT CORPORATION, JMP HOLDING LLC ) SECOND AMENDED AND RESTATED APPLICATION FOR AN ORDER UNDER SECTIONS 17(d) AND 57(i) OF THE INVESTMENT COMPANY ACT OF 1d-1 UNDER THE INVESTMENT COMPANY ACT OF 1(d) AND 57(a)(4) OF THE INVESTMENT COMPANY ACT OF 1d-1 UNDER THE INVESTMENT COMPANY ACT OF 1940 ) 767 Third Avenue, 25th Floor ) New York, NY10017 ) ) File No. 812-14365 ) I. Summary of Application The following entities hereby request an order (the “ Order ”) of the U.S. Securities and Exchange Commission (the “ Commission ”) pursuant to Sections 17(d)and 57(i)of the Investment Company Act of 1940, as amended (the “ 1940 Act ”), and Rule17d-l promulgated under the 1940 Act, authorizing certain joint transactions that otherwise may be prohibited by either or both of Sections 17(d)and 57(a)(4)as modified by the exemptive rulesadopted by the Commission under the 1940 Act: ● Harvest Capital Credit Corporation (“
